DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0206958; herein “Lee”).
Regarding claim 1, Lee discloses in Figs. 2, 3A-C, 5 and related text a display apparatus, comprising:
a base substrate (100) including a display area (at least a portion of DA) and a peripheral area (at least a portion of area outside of the display area), which is a non- display area and disposed adjacent to the display area;
a first conductive layer (61 and 71, see [0057]) including a first layer portion (71) of a first power line (70) and a first layer portion (61) of a second power line (60), which are disposed on the base substrate in the peripheral area; and
a second conductive layer (62, 63, 72, and 73, see [0060] and [0064]) including a second layer portion (72/73) of the first power line (70) and a second layer portion (62/63) of the second power line (60), which are disposed on the base substrate in the peripheral area,
wherein the second layer portion (72/73) of the first power line overlaps the first layer portion (71) of the first power line in a thickness direction of the base substrate and is electrically connected to the first layer portion of the first power line (see Figs. 2 and 3B at least),
wherein the second layer portion (62/63) of the second power line overlaps the first layer portion (61) of the second power line in the thickness direction of the base substrate and is electrically connected to the first layer portion of the second power line (see Figs. 2 and 3C at least), and
wherein the first power line (70) and the second power line (60) overlap each other in the thickness direction of the base substrate (see Figs. 1, 2 and 3A at least).
Regarding claim 2, Lee further discloses 
a first power voltage is applied to the first power line (see [0071]), and
a second power voltage different from the first power voltage is applied to the second power line (see [0071]).
Regarding claim 3, Lee further discloses 
a first via insulating layer (e.g. OL2, see [0051]) disposed between the first conducive layer (61 and 71) and the second conductive layer (62, 63, 72, and 73), and wherein the first via insulating layer comprises an organic insulating material (see [0051]).
Regarding claim 4, Lee further discloses wherein a portion of the second layer portion (72) of the first power line overlaps a portion of the first layer portion (61) of the second power line in the thickness direction of the base substrate (see Figs. 2 and 3A at least).
Regarding claim 11, Lee further discloses 
an active pattern (A1, see [0082]) disposed on the base substrate in the display area;
a gate electrode (G1, see [0082]) overlapping the active pattern in the thickness direction of the base substrate; and
a storage electrode (CE2, see [0087]) overlapping the gate electrode in the thickness direction of the base substrate, and
wherein the first conductive layer (61 and 71) further includes a source electrode and a drain electrode (S1 and D1, see [0090]), which are electrically connected to the active pattern,
the second conductive layer (62, 63, 72 and 73) further includes a second contact pad (CP, see [0093]),
wherein the display apparatus further comprises:
a pixel electrode (221, see [0095]) disposed in the display area and electrically connected to the contact pad;
a light emitting layer (222, see [0095]) on the pixel electrode; and
an opposite electrode (223, see [0095]) disposed on the light emitting layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and in view of Um et al. (US 2020/0203653; herein “Um”).
Regarding claims 5-6, Lee further discloses 
a pixel electrode (221, see [0095]) disposed in the display area on the base substrate;
a light emitting layer (222, see [0095]) on the pixel electrode; and
an opposite electrode (223, see [0095]) on the light emitting layer, and
but does not explicitly disclose 
a cover electrode disposed on the first layer portion of the first power line and the first layer portion of the second power line to cover a portion where the first layer portion of the first power line and the first layer portion of the second power line are spaced apart from each other;
wherein the cover electrode is disposed in a same layer as the pixel electrode and includes a same material as the pixel electrode.
In the same field of endeavor, Um teaches in Figs. 1-4 and related text a display apparatus,
a cover electrode (152, see Fig. 3 and [0071]) disposed on the first layer portion of the first power line and the first layer portion of the second power line (211 and VSSE, see Fig. 3 and [0101]) to cover a portion where the first layer portion of the first power line and the first layer portion of the second power line are spaced apart from each other;
wherein the cover electrode is disposed in a same layer as the pixel electrode (141, see [0080]) and includes a same material as the pixel electrode (see [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by having a cover electrode disposed on the first layer portion of the first power line and the first layer portion of the second power line to cover a portion where the first layer portion of the first power line and the first layer portion of the second power line are spaced apart from each other, the cover electrode disposed in a same layer as the pixel electrode and including a same material as the pixel electrode, as taught by Um, in order to provide a connection electrode to provide voltage from the power line to the display elements (see Um [0092] and [0097], at least).
Regarding claims 9-10, Lee does not disclose 
a spider line disposed in the peripheral area on the base substrate,
wherein the spider line is disposed between the base substrate and at least one line selected from the first power line and the second power line;
wherein the spider line includes a first layer spider line and a second layer spider line, and
the display apparatus further comprises an insulating layer disposed between the first layer spider line and the second layer spider line.
In the same field of endeavor, Um teaches in Figs. 1-4 and related text a display apparatus,
a spider line (GIPa, see [0039]) disposed in the peripheral area on the base substrate,
wherein the spider line is disposed between the base substrate and at least one line selected from the first power line and the second power line (between at least 151 and substrate, see Fig. 2);
wherein the spider line (GIPa) includes a first layer spider line and a second layer spider line (191 and 192), and 
the display apparatus further comprises an insulating layer (113, see [0054]) disposed between the first layer spider line and the second layer spider line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by having a spider line disposed in the peripheral area on the base substrate, the spider line disposed between the base substrate and at least one line selected from the first power line and the second power line; the spider line including a first layer spider line and a second layer spider line, and an insulating layer disposed between the first layer spider line and the second layer spider line, as taught by Um, in order to provide gate driving lines (see Um [0039], at least) for the display elements.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and in view of Park (US 2018/0157110; herein “Park”).
Regarding claim 7, Lee does not explicitly disclose
a cover window including a light shielding pattern disposed in the peripheral area,
wherein the light shielding pattern is spaced apart from the display area when viewed from a plan view, and 
wherein the light shielding pattern partially overlaps the first power line and the second power line.
In the same field of endeavor, Park teaches in Figs. 1-2 and related text  
a cover window (600, see [0062]) including a light shielding pattern (640, see [0066]) disposed in a peripheral area,
wherein the light shielding pattern is spaced apart from the display area when viewed from a plan view (note that one can choose an “area” to read on “display area” such that the limitation is met), and 
wherein the light shielding pattern partially overlaps the first power line and the second power line (power lines associated with 144/142, see [0056]) in the thickness direction of the base substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by having a cover window including a light shielding pattern disposed in a peripheral area, the light shielding pattern is spaced apart from the display area when viewed from a plan view, and  the light shielding pattern partially overlaps the first power line and the second power line, as taught by Park, in order to block light and/or images from the peripheral area and to allow the peripheral area not to be viewable at the viewing side of the display device (see Park [0066]).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/17/2022